Title: To Thomas Jefferson from George Izard, 30 August 1801
From: Izard, George
To: Jefferson, Thomas


Sir,
Baltimore. August 30th 1801.
Mr. Barbé Marbois whom I had the pleasure to see at Paris charged me with one of the enclosed Letters for You; the other was sent to my Lodgings by a person whom I do not know. I profit of the oppertunity the circumstance of forwarding them affords me of presenting my Respects to You and have the Honor to be,
Sir, Your very obedient humble Servt
Geo. Izard,Capt. 1 Regt Art. & Engrs.
